Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 33 are amended, claims 2 and 38 are canceled and claims 1, 3-37 and 39-44 are pending.

Pending claims 1, 3-37 and 39-44 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Sang et al. (WO 2017/112766 A1) teaches a laminate comprising a resin film {meets the claimed single layer} and a polyester woven fabric, wherein the resin film comprises release paper {meet the claimed peelable porous sheet} coated with polymeric compositions {meets the curable polymer composition} before being laminated onto the polyester woven fabric {meets the claimed substrate}.  However, Sang does not teach or suggest (1) the release paper is disposed within the resin film of polymeric composition and located at a pre-determined and controlled distance beneath a first surface; and (2) at least one porous sheet of a second functional material disposed within the resin film of polymeric composition and disposed at a specific and controlled position between a second surface and the release paper as recited in claims 1 and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
June 8, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785